Citation Nr: 0003499	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, 
functional gastro-intestinal disturbance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from January 1943 until 
January 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence adequate to reopen the claim of 
entitlement to service connection for a stomach condition, 
functional gastro-intestinal disturbance had not been 
submitted.


FINDINGS OF FACT

1.  In March 1957, the RO denied service connection for 
functional G.I. disturbance and that decision is considered 
to be final.

2.  Evidence added to the record since the RO's March 1957 
decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  There is competent medical evidence that shows a nexus 
between the veteran's gastro-intestinal condition and active 
service.

4.  The VA examiner in April 1997, after review of earlier 
medical records and current clinical findings, found no nexus 
between the veteran's gastro-intestinal condition and trauma 
suffered in a jeep accident in service.



CONCLUSIONS OF LAW

1.  The March 1957 RO decision, denying entitlement to 
service connection for a stomach disorder, G.I. functional 
disturbance is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the March 1957 RO decision is new 
and material, and the veteran's claim for service connection 
for a stomach disorder, functional gastro-intestinal 
disturbance is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
stomach disorder, functional gastro-intestinal disturbance is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  A stomach disorder, functional gastro-intestinal 
disturbance was not incurred in service or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim was received from the veteran in February 1997 
seeking service connection for a gastro-intestinal condition 
resulting from injuries sustained in a jeep accident in 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service and not the result of the veteran's own willful 
misconduct.  38 C.F.R. §§ 3.301, 3.303 (1999).

Previously, service connection for functional G.I. 
disturbance had been denied by the RO in a rating decision in 
March 1957. The veteran was notified by letter dated March 
26, 1957, that: "[his] stomach condition was not incurred or 
aggravated during service.  It was also determined that the 
contusion of abdomen which [h]e suffered during service was 
an acute condition which responded to treatment with no 
residuals and therefore [was] not a ratable entity."  

Evidence reviewed included service medical records and 
records from the two doctors listed on the veteran's claim 
form as treating doctors during the period from 1950 to 1956.  
Service medical records show that the veteran was riding in a 
jeep that overturned and pinned him on April 4, 1945.  He was 
initially treated at field hospitals and an evacuation 
hospital before being transferred to a general hospital.  
When admitted on April 22, 1945, the report of the physical 
examination noted the results were negative except for a 
contusion of the left lower quadrant of the abdomen, inguinal 
region, upper anterior thigh, and penis.  The clinical record 
indicates that the veteran steadily improved and on May 25, 
1945, there were no complaints.  On May 29, 1945, the final 
diagnosis was entered indicating there was no bone injury, 
and the veteran had suffered "contused wound left thigh 
[and] left lower abdomen, severe."  The report of the 
medical examination at discharge shows no residuals other 
than a possible left femoral hernia.  A February 1956 
statement from C. J. Ferber, M.D., who treated the veteran 
from 1950 to 1956, indicated that the veteran's symptoms and 
signs were compatible with diagnosis of chronic duodenal 
ulcer well controlled with medication.  A statement from H. 
R. Rossmiller, M.D. dated in November 1956 indicated that the 
veteran's difficulty with his digestive tract was related to 
a disturbance of function.  

The veteran did not appeal this decision.  The law grants a 
period of one year from the date of notice of the result of 
the initial determination for the filing of an application 
for review on appeal; otherwise, that determination becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991).  

As the RO has previously denied service connection for 
stomach condition, functional G.I. disturbance and no timely 
appeal was filed, the decision became final.  Under the 
applicable law, a prior final disallowance of a claim must be 
re-opened when "new and material evidence" is presented or 
secured with respect to the basis for the disallowance of 
that claim.  See 38 U.S.C. §§ 5108, 7105(c).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter CAVC) set out a three step process to reopen a 
previously denied claim.  First, a determination must be made 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening, a 
determination must be made whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, an evaluation of the 
merits may be made after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).

CAVC has determined that "in order to warrant reopening a 
previously and finally disallowed claim, the newly presented 
or secured evidence must be not cumulative of evidence of 
record at the time of the last prior final disallowance and 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  The evidence must be probative of each 
issue which was a specified basis for the last final 
disallowance.  See Struck v. Brown, 9 Vet. App. 145, 151.

In this case, the last final disallowance was in March 1957 
when the claim for service connection was denied.  Although 
the evidence showed that the veteran had epigastric distress, 
the evidence did not show that the gastro-intestinal 
condition was related to the injuries sustained in the jeep 
accident in service.  

Evidence received with the veteran's claim included a 
duplicate copy of the veteran's discharge record and medical 
records from Palm Beach Gardens Medical Center, Cleveland 
Clinic, University of Florida Health Center, Richard Dwoskin, 
M.D., James E. McGuigan, M.D., and Bruce Rodan, M.D.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination for alimentary appendages in April 1997.  The 
veteran reported the accident in service, symptoms and 
treatment.  The VA examiner noted that the veteran's medical 
records from the 1950's showed a diagnosis of nervous 
indigestion, gastrointestinal studies in 1962 showed a normal 
upper GI series, and records in 1996 showed small hiatus 
hernia and mild gastroesophageal reflux.  The examiner 
provided an opinion that "[t]he right inguinal hernia and 
the veteran's long-standing chronic indigestion associated 
with gastroesophageal reflux disorder is not secondary to the 
trauma caused by the jeep accident in 1945."  

The veteran contends that he had a jeep roll on him in 
service and his medical records show treatment for the same 
condition where the jeep crushed him.  The veteran further 
contends that he was hospitalized in service after the jeep 
injury for about a month and half and then had rehabilitation 
for another month and half.  

Additional evidence submitted by the veteran consists of 
three letters written by Mitchell L. Marks, D.O.  In December 
1997, Dr. Marks wrote that in his opinion it was "as least 
as likely as not that any current digestive problems could be 
related to the jeep falling on [the veteran's] abdomen while 
he was on active duty in the military."  In April 1998, Dr. 
Marks wrote that he had no documentation of the veteran's 
accident and was relying on the veteran's report of the 
accident and of being hospitalized for two to three months 
overseas and then receiving rehabilitation therapy upon his 
return to the United States.  Dr. Marks described the injury 
sustained by the veteran as "a large ecchymosis extending 
from his mid thigh throughout his whole torso."  The veteran 
subsequently developed abdominal discomfort, bloating and a 
burning sensation and had medical work-ups.  Dr. Marks also 
remarks that "[s]ince no functional disorder or component 
has been elucidated and there is no structural anomaly 
present, possibly a neuropathy developed secondary to the 
trauma."  Dr. Marks assumes that the veteran's problem is 
"probably neuropathic".  In June 1999, Dr. Marks wrote:  
"As stated earlier by reviewing your chart, your stomach 
problems are, as likely as not, due to your military accident 
suffered in the past."   

A lay statement dated in August 1989 was received from the 
veteran's former wife, divorced in 1983, who wrote about her 
observations that the veteran had no stomach problems prior 
to service, was in jeep accident in service, and has 
continued to have digestive problems from 1946 to the 
present.  

The veteran presented testimony in July 1999 at a personal 
hearing at the RO as evidenced by a copy of the transcript in 
the claims file.  The veteran contends that the stomach 
condition or functional GI disturbance is directly related to 
the jeep accident he suffered in service.  The veteran 
described the jeep accident, and the symptoms and 
manifestations of his GI disturbance.  The veteran also 
testified that he had sought medical treatment over the years 
and the doctors have not been able to specifically tell him 
the etiology of the symptoms he has.  The veteran further 
testified that Dr. Marks had not reviewed service medical 
records or earlier medical records; but, primarily had 
reviewed more recent medical records.   

The evidence added to the record since the March 1957 RO 
decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim, and is, therefore, 
new and material evidence.  The veteran's claim for service 
connection for a stomach disorder, functional gastro-
intestinal disturbance is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The next question for the Board is determining whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim"); see also 38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted in support of the veteran's claim included 
a statement from the veteran's ex-wife.  The regulations 
require that all written testimony submitted by the claimant 
or in his or her behalf for the purpose of establishing a 
claim for service connection will be certified or under oath 
or affirmation.  38 C.F.R. § 3.200 (1999).  The statement 
submitted by the veteran's ex-wife does not meet this 
requirement as it was not certified or under oath or 
affirmation.

The Board finds that the claim is well-grounded.  The 
evidence shows that the veteran has a current gastro-
intestinal condition and that he suffered an injury to his 
left lower quadrant in service that resolved without 
residuals.  A chronic gastro-intestinal condition was not 
shown in service.  The determinative issue is whether the 
cause of the veteran's current gastro-intestinal condition 
can be linked to his period of active service.  Because this 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995).  As noted above, Dr. Marks first 
provided an opinion that "it was as least as likely as not" 
that the veteran's current digestive problems "could be 
related" to the jeep falling on the [veteran's] abdomen.  A 
later opinion was that the veteran's "stomach problems are, 
as likely as not, due to [his] military accident suffered in 
the past.  Based on Dr. Marks' medical opinion that links the 
veteran's current gastro-intestinal condition to his period 
of active service, the Board finds that the claim is well-
grounded.  Furthermore, he has not indicated that any 
probative evidence not already associated with the claims 
folder is available; therefore, the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence of record shows that in service the veteran 
suffered a severe contusion of the left lower quadrant of the 
abdomen, inguinal region, upper anterior thigh, and penis.  
The evidence indicates that the veteran recovered from these 
contusions suffered in the jeep accident and no residuals 
were noted in the service discharge examination other than a 
possible left femoral hernia.  

Medical opinions submitted in 1956 did not relate the 
veteran's symptoms to the accident in service.  Dr. Ferber, 
the veteran's treating physician from 1950 to 1956, treated 
the veteran for chronic duodenal ulcer.  Dr. Rossmiller 
opined that the veteran's difficulty with his digestive tract 
was related to a disturbance of function.  The medical 
treatment records post service submitted with this claim, 
while showing treatment for abdominal distress, do not relate 
the condition, variously diagnosed in the medical records as 
duodenal ulcer, R/O peptic ulcer, anxiety tension, nervous 
indigestion, and functional indigestion, to the veteran's 
injuries suffered in the jeep accident in service.  

There are two recent medical opinions of record addressing 
the etiology of the veteran's gastro-intestinal complaints.  
The opinion of the VA examiner in April 1997, after review of 
earlier medical records and current clinical findings, was 
that the veteran's long-standing chronic indigestion 
associated with gastroesophageal reflux disorder is not 
related to trauma suffered in the jeep accident in 1945.  
The basis for Dr. Marks' opinion was the reported history by 
the veteran of the jeep accident and injuries suffered in 
service.  Dr. Marks acknowledged that he relied on the 
veteran's report of the accident and injuries suffered and 
had no documentation of the accident in 1945.  The veteran 
also testified that Dr. Marks primarily reviewed recent 
medical records and did not review service medical records or 
earlier medical records.  As the VA examiner's opinion was 
based on a longitudinal review of medical records, we find 
the opinion of the VA examiner to be more probative.  
Accordingly, the Board concludes that the veteran's current 
gastro-intestinal condition is unrelated to the injuries 
sustained in the jeep accident in service.  The preponderance 
of the evidence is against service connection for a stomach 
disorder, functional gastro-intestinal disturbance.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by VA laws and regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for a stomach disorder, functional gastro-
intestinal disturbance is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

